Citation Nr: 0817183	
Decision Date: 05/23/08    Archive Date: 06/04/08

DOCKET NO.  03-11 193	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Whether new and material evidence has been obtained to 
reopen a claim of entitlement to service connection for an 
acquired psychiatric disorder, including post-traumatic 
stress disorder (PTSD), as due to sexual trauma, and if so, 
whether service connection is warranted for the claimed 
disability.

2.  Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for residuals of treatment for a left hand 
laceration and subsequent surgery.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel

INTRODUCTION

The veteran had active military service from February 1977 to 
May 1979.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating determination of 
a Regional Office (RO) of the Department of Veterans Affairs 
(VA) in Muskogee, Oklahoma.  The issue before the Board today 
was remanded in August 2006 for further evidentiary and 
procedural development.  This was accomplished, and the Board 
concludes that it may proceed with a decision at this time.


FINDINGS OF FACT

1.  A November 1997 RO rating decision denied the veteran's 
claim of entitlement to service connection for an acquired 
psychiatric disorder and PTSD as due to sexual trauma; the 
veteran did not appeal this decision.

2.  Evidence associated with the claims file after the last 
final denial in November 1997 is new evidence, and when 
considered with the previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim and 
raises the reasonable possibility of substantiating the 
previously disallowed claim.

3.  The competent evidence is in relative equipoise with 
respect to the issue of whether there is credible evidence of 
record indicating that the veteran's alleged in-service 
sexual trauma occurred.

4.  The competent evidence demonstrates that the veteran has 
a diagnosis of an anxiety disorder, not otherwise specified 
(NOS), and a panic disorder due, in part, to her in-service 
sexual trauma.

6.  The competent evidence does not demonstrate that the 
veteran incurred residuals of treatment for a left hand 
laceration and subsequent surgery performed at a VA facility, 
including residual nerve damage, decreased sensation, 
decreased range of motion, or tender scarring, as a result of 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on VA's part.


CONCLUSIONS OF LAW

1.  The November 1997 rating decision is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. § 20.1103 (2007).

2.  New and material evidence has been submitted, and the 
claim of entitlement to service connection for an acquired 
psychiatric disorder, including PTSD, as due to sexual trauma 
is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2007).

3.  An anxiety disorder, NOS, and a panic disorder were 
incurred during the veteran's active duty service.  
38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.304(f) (2007).

4.  Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for residuals of treatment for a left hand 
laceration and subsequent surgery is not established.  
38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. § 3.361 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must notify the claimant of the information and 
evidence not of record that is necessary to substantiate a 
claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a) (West 2002).   VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to a claim.  38 C.F.R. § 
3.159 (2007).  See also Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004) (Pelegrini II).

With respect to the veteran's request to reopen her 
previously disallowed claim of entitlement to service 
connection for an acquired psychiatric disorder, including 
PTSD, as due to sexual trauma, the Board observes that it is 
granting both her request to reopen and the underlying claim.  
Thus, the entire benefit sought on appeal has been granted, 
and no purpose would be served by undertaking an analysis of 
whether there has been compliance with the notice and duty to 
assist requirements set out in the VCAA regarding this issue.  

In regards to the veteran's claim for compensation under the 
provisions of 38 U.S.C.A. § 1151, the Board finds that 
letters dated in June 2004 and September 2006 fully satisfied 
the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  In this regard, these letters advised the 
veteran what information and evidence was needed to 
substantiate her § 1151 claim.  They also requested that she 
provide enough information for the RO to request records from 
any sources of information and evidence identified by the 
veteran as well as any evidence in her possession that 
pertains to the claim on appeal.  Finally, the June 2004 and 
September 2006 letters advised her what information and 
evidence would be obtained by VA, namely, records like 
medical records, employment records, and records from other 
Federal agencies.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in Dingess v. Nicholson, 19 Vet. App. 
473, 484 (2006), which held that the VCAA notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  The September 2006 letter provided this notice to 
the veteran.  

The June 2005 and September 2006 letters were not sent to the 
veteran prior to the initial adjudication in August 2002.  
However, to the extent that the notice was not given prior to 
the initial adjudication of the claim in accordance with 
Pelegrini II, the Board finds that any timing defect was 
harmless error.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).  In this regard, the notice provided in these letters 
fully complied with the requirements of 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b), and, after the notice was provided, 
the case was readjudicated and June 2005 and December 2007 
supplemental statements of the case were provided to the 
veteran.  See Pelegrini II, supra; Mayfield v. Nicholson, 20 
Vet. App. 537 (2006) (a (supplemental) statement of the case 
that complies with all applicable due process and 
notification requirements constitutes a readjudication 
decision).

The Board finds that VA has also fulfilled its duty to assist 
the veteran in making reasonable efforts to identify and 
obtain relevant records in support of her § 1151 claim and 
providing a VA examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c)(4)(i) (2007).  In this regard, 
relevant VA treatment records are in the claims file and were 
reviewed by both the RO and the Board in connection with the 
veteran's claim.  The veteran did not indicate that she 
sought any private treatment for her left hand following VA 
surgery.  Records were requested from the Social Security 
Administration (SSA); however, a negative reply was received 
in December 2007.  Finally, a VA medical examination and 
opinion was requested and obtained in January 2005.

Under the circumstances of this case, "the record has been 
fully developed," and "it is difficult to discern what 
additional guidance VA could have provided to the veteran 
regarding what further evidence he should submit to 
substantiate...[her]...claim."  Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004).  Therefore, the Board is satisfied 
that VA has complied with the duty to assist requirements of 
the VCAA and the implementing regulations and the record is 
ready for appellate review.



Analysis

I. Service Connection for an Acquired Psychiatric Disorder

A. New and Material Evidence

38 C.F.R. § 3.156(a) (2007) defines "new and material 
evidence" as evidence not previously submitted which relates 
to an unestablished fact necessary to substantiate the claim 
and presents the reasonable possibility of substantiating the 
claim.  When determining whether the claim should be 
reopened, the credibility of the newly submitted evidence is 
presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 
(1992).  In order for evidence to be sufficient to reopen a 
previously disallowed claim, it must be both new and 
material.  If the evidence is new, but not material, the 
inquiry ends and the claim cannot be reopened.  Smith v. 
West, 12 Vet. App. 312, 314 (1999).  If it is determined that 
new and material evidence has been submitted, the claim must 
be reopened.  VA may then proceed to evaluate the merits of 
the claim on the basis of all evidence of record, but only 
after ensuring that the duty to assist the veteran in 
developing the facts necessary for her claim has been 
satisfied.

Regarding whether any newly received evidence is material, 
the veteran does not have to demonstrate that the new 
evidence would probably change the outcome of the prior 
denial.  Rather, it is important that there be a complete 
record upon which the claim can be evaluated, and some new 
evidence may contribute to a more complete picture of the 
circumstances surrounding the origin of a claimant's injury 
or disability.  Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 
1998).

At the time of the prior final denial in these matters, as 
issued in November 1997 rating decision, the evidence under 
consideration consisted of statements by the veteran, the 
veteran's service medical records, a September 1997 VA 
examination report, and a lay statement from the veteran's 
sister.  The November 1997 rating decision notes that the 
basis for its denial includes the lack of evidence of a 
diagnosis of PTSD, insufficient evidence to substantiate her 
claim of an in-service sexual trauma of being raped by her 
sergeant, and an absence of evidence that she has an acquired 
psychiatric disorder, including dysthymia, that is related to 
her military service.  The veteran filed a timely notice of 
disagreement, but did not perfect an appeal of the RO's 
decision; thus, it became final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. § 20.1103 (2007).  

In August 2002, the RO denied the veteran's request to reopen 
her claim of entitlement to service connection for an 
acquired psychiatric disorder, including PTSD, as due to 
sexual trauma, citing that she had not presented any new and 
material evidence that showed she had been diagnosed as 
having PTSD or that verified her claimed stressor of an in-
service sexual trauma.  There was also no competent evidence 
that the veteran had an acquired psychiatric disorder that 
was related to her military service, including her alleged 
in-service sexual trauma.  See June 2005 Supplemental 
Statement of the Case.  The veteran received notice of the 
August 2002 decision and timely appealed it.  

Following the RO's denial in November 1997, additional 
evidence was associated with the claims file, including more 
statements from the veteran, VA treatment records dated from 
1996 through 2002, a 2002 St. Michael Hospital report, 
treatment records from Mary Mahoney Memorial Health Center 
(MMMHC) dated from January 1981 through January 1994, a 
private mental status examination report dated August 3, 
1994, various private medical records dated from 1994 through 
1995, a DaySpring Behavioral Health Services report dated 
November 6, 2002, an October 2004 VA psychiatric examination 
report, and an article entitled "Factors Associated With 
Women's Risk of Rape in the Military Environment."

Pertinent to the veteran's appeal, private treatment records 
show that she has been treated for mental health problems 
since January 1981, and more specifically, for anxiety since 
May 1994.  See MMMHC Narrative dated January 7, 1981; Social 
Security Insurance/Disability Insurance (SSI/DI) Evaluation 
Report dated May 23, 1994.  Additionally, the veteran 
submitted a summary of her treatment at DaySpring Behavioral 
Health Services indicating that she reported being raped 
during military service.  The licensed professional counselor 
noted that she has the personality and behavior set of a 
victim.  Finally, the veteran was evaluated by VA in October 
2004, and following a review of the claims file and interview 
with the veteran the examiner opined that "[b]ased on the 
information available, it seems more likely than not, that 
the veteran was raped in the service."  Although the veteran 
did not meet the DSM-IV criteria for PTSD, the examiner 
concluded that the veteran endorsed the criteria for an 
anxiety disorder, NOS, and a panic disorder, both of which 
were attributable, in part, to her in-service rape.

Such evidence is material to the veteran's previously 
disallowed claim because it relates to whether there is 
competent and credible evidence sufficient to substantiate 
the veteran's assertion of being raped during service.  
Moreover, the October 2004 VA examination report diagnoses 
the veteran with acquired psychiatric disorders (anxiety 
disorder, NOS, and panic disorder) and indicates that it is 
related to her in-service rape.  None of the above discussed 
evidence was previously of record; thus, it is new.  
Therefore, presuming the credibility of the evidence 
submitted, it is deemed to be new and material.  See Justus, 
supra.  The Board thus holds that the claim for entitlement 
to service connection for an acquired psychiatric disorder, 
including PTSD, must be reopened for full review.  38 C.F.R. 
§ 3.156(a).

B. Merits of the Claim

The veteran asserts that she is entitled to service 
connection for an acquired psychiatric disorder, including 
PTSD, as due to an in-service sexual trauma.  Specifically, 
the veteran has submitted various statements, including one 
in September 1997, detailing an event which occurred in May 
1979 while she was on a two-week field trip in Pensacola, 
Florida with her unit.  According to the veteran, she was 
hanging out after dinner with another serviceman smoking what 
she thought was a cigarette, but that she now believes was 
marijuana.  She returned to her tent feeling unsteady; 
shortly thereafter her sergeant entered her tent and raped 
her.  The veteran indicated that other women were in the tent 
with her, but that no one did anything to stop the attack.  
She stated that she was offered a discharge the following 
morning and that she accepted it.  Although it was proposed 
as a financial discharge, she believes that she was "hustled 
out of the field" and service because of the incident and 
potential harm to the sergeant's career.  

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressor 
occurred, and a link, established by medical evidence, 
between current symptomatology and the claimed in-service 
stressor, is required.  See 38 C.F.R. § 3.304(f) (2007).  
With regard to the second PTSD element as set forth in 
38 C.F.R. § 3.304(f), evidence of an in-service stressor, the 
evidence necessary to establish that the claimed stressor 
actually varies depending on whether it can be determined 
that the veteran "engaged in combat with the enemy."  See 
38 U.S.C.A. § 1154(b) (West 2002);  38 C.F.R. § 3.303(d) 
(2007).

In the present case, the veteran's medical records do not 
reflect a diagnosis of PTSD.  The October 2004 VA examiner 
expressly discussed that the veteran did not meet the DSM-IV 
criteria for PTSD.  According to 38 C.F.R. § 4.125(a) (2007), 
service connection for PTSD is warranted only when there is a 
diagnosis of PTSD which conforms to diagnostic criteria under 
DSM-IV.  Without evidence of such diagnosis, service 
connection may not be granted for PTSD.  No further 
discussion of the two remaining elements of a PTSD service 
connection claim is necessary.  See Gilpin v. West, 155 F.3d 
1353 (Fed. Cir. 1998).  

Although the veteran's medical records do not show a 
diagnosis of PTSD, there is ample evidence of mental health 
treatment since January 1981.  See MMMHC Narrative dated 
January 7, 1981.  Moreover, as noted above, she has been seen 
for "high anxiety," later diagnosed as an anxiety disorder, 
since May 1994.  See Social Security Insurance/Disability 
Insurance (SSI/DI) Evaluation Report dated May 23, 1994.  
Following an interview with the veteran, an examination, and 
a review of the claims file, the October 2004 VA examiner 
diagnosed the veteran as having an anxiety disorder, NOS, and 
a panic disorder.  Moreover, the examiner concluded that the 
veteran's anxiety and panic disorders were due, in part, to 
her claimed in-service rape.

The Board observes that VA's Adjudication Procedure Manual 
M21-1 provides for alternative development procedures for 
verifying stressors in PTSD claims based on sexual trauma or 
personal assault.  Although service connection is not 
warranted for PTSD in the present case because there is no 
evidence that the veteran has been diagnosed with such 
disability, the Board finds that these development procedures 
are pertinent to the issue of whether there is sufficient 
medical and/or lay evidence of an in-service injury or event, 
the second element of service connection.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999) (in order to prevail on 
the issue of service connection on the merits, there must be... 
(2) medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury).  

VA's Adjudication Procedure Manual M21-1, Part III, paras. 
5.14(c)(7)-(8) provides that if the military records contain 
no documentation that personal trauma occurred, VA is to 
consider secondary evidence, such as lay statements 
indicating increased use or abuse of leave without an 
apparent reason or describing episodes of depression, panic 
attacks, or anxiety, but no identifiable reasons for the 
episodes, or evidence of behavioral changes that occurred 
around the time of the incident, including visits to a 
medical or counseling clinic or dispensary without a specific 
diagnosis or specific ailment, sudden requests that the 
veteran's military occupational series or duty assignment be 
changed without other justification, changes in performance 
and performance evaluations, increased or decreased use of 
prescription medications, increased use of over-the-counter 
medications, evidence of substance abuse, such as alcohol or 
drugs, increased disregard for military or civilian 
authority, obsessive behavior such as overeating or 
undereating, unexplained economic or social behavior changes, 
treatment for physical injuries around the time of the 
claimed trauma, and the breakup of a primary relationship.  
See also 38 C.F.R. § 3.304(f)(3) (2007).  VA may submit any 
evidence that it receives to an appropriate medical or mental 
health professional for an opinion as to whether such 
evidence indicates the occurrence of a personal assault.

Consistent with the veteran's statements that she did not 
report this incident, there is no mention of it in her 
service medical records.  Additionally, the veteran was 
discharged in May 1979; no reason is given on her DD-214.  In 
support of her claim, the veteran submitted a lay statement 
from her sister in September 1997.  Her sister indicated that 
the veteran confided in her about being raped while on 
maneuvers in Pensacola, Florida in May 1979.  There is no 
indication from this statement when the veteran told her 
sister about this incident.  In July 2004, the veteran 
submitted a written statement regarding her behavioral 
changes following the incident, including episodes of 
depression, panic attacks, or anxiety (documented in the 
medical evidence beginning in 1981), alcohol or substance 
abuse, and obsessive behavior such as overeating or 
undereating (also documented in the medical evidence).  

Turning to the medical evidence of record, the veteran's 
service medical records reflect that she was seen by mental 
health twice during service for "nerves."  Both consults 
occurred prior to the alleged rape.  In April 1978, mental 
health indicated that her symptoms appeared to be the basis 
of a character neurosis-mixed type.  There is also a record 
of a visit to the Troop Clinic on May 24, 1979, the date of 
the veteran's discharge; nothing is written about what 
occurred at this visit.  Following service separation, the 
first mention of the veteran's alleged rape is a May 1994 
private treatment record.  The veteran later attended group 
therapy for sexual trauma victims.  See Psychology Note dated 
September 26, 1997; Psychology Note - Women of Courage Group 
dated January 28, 1998.  

As previously discussed, the veteran was evaluated by VA in 
October 2004, and following a thorough review of the claims 
file and interview with the veteran the examiner opined that 
"[b]ased on the information available, it seems more likely 
than not, that the veteran was raped in the service."  The 
Board notes that the examination instructions specifically 
directed the examiner to consider whether any behavioral 
changes at or close in time to the alleged rape could 
possibly indicate the occurrence of the alleged sexual 
assault.  In addition to the October 2004 VA examination 
report, a treatment summary from DaySpring Behavioral Health 
Services indicates that the veteran reported being raped 
during military service; it was the licensed professional 
counselor's opinion that the veteran demonstrated the 
personality and behavior set of a victim.  

The Board observes that the evidence corroborating the 
veteran's alleged in-service rape is scant.  In this regard, 
although the veteran sought treatment for behavioral changes 
after service which would support a finding that such events 
occurred shortly after service, she was treated during 
service for similar complaints which were diagnosed as a 
personality disorder.  See Dorland's Illustrated Medical 
Dictionary, 1259 (30th ed. 2003) ("character neurosis" is a 
type of character or personality disorder).  As such, the 
Board concludes that professional medical evidence will be 
critical in making its determination of whether any of the 
veteran's post-service behavioral changes were a result of an 
in-service sexual trauma or another psychiatric problem.

The Board finds the October 2004 VA examination report and 
the November 2002 DaySpring Behavioral Health Services 
treatment summary to be most relevant to its determination.  
In this regard, the DaySpring Behavioral Health Services 
treatment summary notes that the veteran exhibits the 
personality and behavior set of a victim.  However, the 
veteran also reports being raped prior to service; thus, this 
medical evidence alone is insufficient to support her 
assertions of an in-service rape.  The October 2004 VA 
examination report notes both her in-service and pre-service 
rape, and still finds that there is sufficient evidence to 
support a finding that the in-service rape likely occurred.  
Moreover, this opinion was made after an extensive review of 
the veteran's claims folder, including the alternative 
evidence discussed above.  

In light of the above, the Board concludes that there is, at 
the very least, genuine equipoise regarding whether the 
veteran's alleged in-service military sexual trauma occurred.  
The Board will therefore grant the veteran the benefit of the 
doubt in accordance with 38 U.S.C.A. § 5107(b) (West 2002), 
and find that it is at least as likely as not that the 
evidence verifies that the veteran's alleged in-service rape 
occurred.  Given that the record contains the October 2004 VA 
examiner's opinion that her anxiety disorder, NOS, and panic 
disorder are due, in part, to this event with no competent 
medical evidence to the contrary, the Board finds that 
service connection is warranted for these psychiatric 
disorders.  As such, her claim his granted.

II. Claim for Compensation Under the Provisions of 
38 U.S.C.A. § 1151

The veteran asserts that she is entitled to compensation 
under the provisions of 38 U.S.C.A. § 1151 because she was 
treated by VA for a left hand laceration in July 2000 and 
subsequently had surgery in August 2000; she asserts that she 
continues to have problems with range of motion in the 
fingers, decreased sensation, scar tenderness, and residual 
nerve damage.  In a July 2002 written statement, the veteran 
noted that a plastic surgeon told her that he felt her 
fingers did not bend properly because they had been put in a 
plastic case for three weeks prior to the surgery.  Her claim 
for compensation was received in March 2002.

In order to warrant compensation under 38 U.S.C.A. § 1151, 
the veteran must demonstrate that the VA treatment in 
question resulted in an additional disability and that the 
proximate cause of the additional disability was 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on VA's part in 
furnishing the surgical treatment, or that the proximate 
cause of the additional disability was an event that was not 
reasonably foreseeable.  VAOPGCPREC 40-97, 63 Fed. Reg. 
31,263 (1998).

To determine whether the veteran has additional disability, 
VA compares the veteran's condition immediately before the 
beginning of the hospital care, medical or surgical 
treatment, examination, training and rehabilitation services, 
or compensated work therapy (CWT) program upon which the 
claim is based to the veteran's condition after such care, 
treatment, examination, services, or program has stopped. VA 
considers each involved body part or system separately.  38 
C.F.R. § 3.361(b) (2007).

While the veteran's appeal was pending, VA amended the 
regulations governing claims under 38 U.S.C. § 1151 set out 
above, effective September 2, 2004.  69 Fed. Reg. 46,426 
(Aug. 3, 2004) (codified at 38 C.F.R. §§ 3.154, 3.358, 3.361, 
3.362, 3.363 (2005)).  Although she was not sent a separate 
notice letter advising her of this amendment and its impact 
on the elements necessary to prove a claim for benefits under 
38 U.S.C.A. § 1151, the Board finds that such error was 
nonprejudicial.  Letters sent to the veteran in both June 
2004 and September 2006 informed her of the elements 
necessary to prove a claim for benefits under 38 U.S.C.A. § 
1151, as reflected above.  These letters specifically advised 
the veteran that not only must she demonstrate an additional 
disability, but that such must be the result of carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on the part of VA in furnishing 
treatment or must be the result of an event not reasonably 
foreseeable.  Additionally, the veteran was provided the full 
content of the amended regulation in the June 2005 
supplemental statement of the case.  Under these 
circumstances, the Board concludes the veteran was fully 
informed of the regulatory change, and remanding this appeal 
to send a corrective notice would cause unnecessary delay 
with no benefit to the veteran.  See Bernard v. Brown, 4 Vet. 
App. 384, 392-94 (1993); see also Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).

For claims received on or after October 1, 1997, as in the 
instant case, the claimant must establish actual causation.  
To meet causation requirements based on additional 
disability, the evidence must show that carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on VA's part in furnishing hospital 
care, medical or surgical treatment, or examination 
proximately caused the additional disability, or that the 
proximate cause of the additional disability or death was an 
event that was not reasonably foreseeable.  With regard to 
the former element, it must be shown that VA's care, 
treatment, or examination caused the veteran's additional 
disability and VA failed to exercise the degree of care that 
would be expected of a reasonable health care provider or VA 
furnished such VA care, treatment, or examination without the 
veteran's informed consent.  38 C.F.R. § 3.361(c), (d) 
(2007).

The veteran presented to the Oklahoma City VA Medical Center 
(MC) on July 19, 2000, for emergency treatment of a 
laceration to the left hand.  Plastic surgery was consulted 
and final diagnoses of flexor digitorum profundus (FDP) and 
flexor digitorum superficialis (FDS) lacerations of the left 
ring finger, FDS laceration of the little finger, and digital 
nerve damage were noted in the report.  The veteran was 
scheduled for surgical repair of the flexor tendon nerves on 
July 27, 2000; immediate care included irrigating the wound, 
administering an oral antibiotic, and prescribing an 
"intrinsic plus splint" until surgery.  

The veteran did not undergo surgery on July 27, 2000, and it 
is not clear from the record why surgery was not performed on 
this date.  On August 1, 2000, the veteran presented to VA's 
emergency department complaining that her splint was too 
tight.  The splint was removed and loosened; the treatment 
record indicates that the veteran's wound looked "great" 
and without infection.  On August 3, 2000, the veteran 
underwent FDS and FDP repairs of the little and ring finger 
and digital nerve repair of injury to the radial and ulnar 
digital nerves of the little and ring fingers and injury to 
the ulnar digital nerve to the middle finger.  The operative 
report indicates that she "tolerated the procedure well" 
and without complications.  The veteran was discharged on 
August 5, 2000, with a "post [?] cast with splint."  Two 
days later she was seen by occupational therapy to begin 
rehabilitation of her left hand; an extensor block splint was 
constructed and she was given daily exercises to follow 
according to a protocol provided by her surgeon.  See VA 
Occupational Therapy (O.T.) Daily Notes dated August 7 and 9, 
2000.

The veteran continued to attend occupational therapy; within 
one month the veteran's passive range of motion was adjudged 
to be "good."  See O.T. Daily Note dated September 7, 2000.  
Active range was "good" in the index and middle fingers, 
"fair" in the ring finger, and "poor" in the little 
finger.  Id.  The veteran's splint was discontinued on 
September 18, 2000, and active assistive exercises were 
started.  See O.T. Daily Note dated September 18, 2000.  
Records dated through October 2000 show continued improvement 
in the overall function and flexibility of the hand, except 
for the small finger, which showed no tendon glide from the 
metaphalangeal joint.  See, e.g., O.T. Outpatient Note dated 
October 20, 2000.  In November 2000, the veteran began to 
complain of poor sensation.  See O.T. Note dated November 30, 
2000.  Her left hand was evaluated by the plastic surgery 
clinic in May 2001.  See Plastic Surgery Progress Note dated 
May 7, 2001.  It was noted that she demonstrated decreased 
flexion of the distal interphalangeal joint in the little and 
ring fingers and very little sensation of ulnar nerve 
distribution in the little, ring, and middle finger.  The 
diagnosis was six months status post-tendon repair with 
residual nerve damage and decreased sensation.  

Most recently, the veteran was evaluated in conjunction with 
her claim for compensation.  See January 2005 VA Examination 
Report.  The examiner did not specifically diagnose any 
current disabilities; rather, he noted persistent pain and 
dysfunction of the left hand following Zone 2 lacerations of 
multiple tendons of the ring and little fingers and 
lacerations of five digital nerves.  Results of the 
examination reflect "[e]ssentially full extension of all 
digits except for a mild flexion contracture of the little 
finger proximal interphalangeal (PIP) and distal 
interphalangeal (DIP) joints," fairly good sensation on 
light touch examination, and a well-healed laceration with 
subjective complaints of some tenderness along the scar.

The veteran asserts that compensation under the provisions of 
38 U.S.C.A. § 1151 is warranted for the above mentioned 
symptoms/residuals as they were the result of her VA 
treatment and surgery in July and August 2000.  However, the 
Board finds that the competent evidence of record does not 
support her claim.  In this regard, there is no competent 
medical evidence of record indicating that these residuals 
are the proximate result of VA treatment and surgery and, 
thus, an "additional disability."  Moreover, even if the 
veteran's residual nerve damage, decreased sensation, 
decreased range of motion, and subjectively tender scar, 
could be attributed to her VA treatment and surgery and not 
her initial laceration injury, the Board notes that there is 
no competent evidence of record that indicates the standard 
of care provided by the Oklahoma City VAMC in July and August 
2000 was careless or negligent, or below the proper standard 
of care.  Finally, there is no evidence that VA provided any 
treatment or surgery without her informed consent or that any 
of the above mentioned residuals are unforeseeable 
consequences of the veteran's treatment and surgery.

As mentioned above, the veteran submitted a written statement 
in July 2002 indicating that a plastic surgeon told her that 
he felt the reason her fingers did not bend properly was 
because they had been put in a plastic splint for three weeks 
prior to the surgery.  Such statement suggests that the 
decreased range of motion demonstrated in the veteran's 
fourth and fifth fingers might be the result of VA treatment, 
and thus, an additional disability for which compensation 
might be warranted under 38 U.S.C.A. § 1511.  Unfortunately, 
the veteran's treatment records do not reflect a medical 
opinion that her decreased range of motion is the result of 
prolonged splinting or surgery.  Moreover, the veteran failed 
to submit a statement from the physician who provided her 
with this opinion despite being provided ample notice 
regarding the need to submit evidence in support of her 
claim.  The Board notes that it cannot accept the veteran's 
own statement regarding what a physician told her as 
competent medical evidence regarding the issue of whether VA 
treatment resulted in an additional disability.  See 
Robinette v. Brown, 8 Vet. App. 69, 77 (1995) (the veteran's 
account of what health care providers purportedly said, 
filtered as it is through a lay person's sensibilities, is 
not competent medical evidence).  See also 38 C.F.R. 
§ 3.159(a)(1) (competent medical evidence means evidence 
provided by a person who is qualified to offer medical 
diagnoses, statements, or opinions).  

Contrary to the veteran's assertion, the January 2005 VA 
examination report contains an opinion that the veteran does 
not have "any additional disability of the left hand 
resulting from VA surgery."  Although the examiner did not 
specifically address whether the delay in surgical repair was 
detrimental to the veteran, the Board observes that the 
examining physician reviewed the records pertaining to the 
initial injury and treatment and noted the delay in surgery.  
Thus, the Board is satisfied that the January 2005 opinion 
encompasses any additional disability contemplated by surgery 
and pre-surgical care.  In addition to opining as to whether 
any of the veteran's current left hand problems are causally 
related to her VA treatment and surgery, the January 2005 
examiner stated that the veteran incurred a "serious 
injury" to her hand, and that in his opinion, she had 
recovered well and there was "no evidence that the care 
rendered was below the standard of care."

The opinions in the January 2005 examination were made by an 
orthopedic specialist following a comprehensive review of the 
veteran's claims file, an examination of the veteran, and an 
interview with the veteran.  As such, the Board finds that 
the medical opinions expressed in this report will be 
afforded considerable probative weight as expert medical 
opinions specifically addressing the issue of whether VA 
treatment resulted in any additional disability for VA 
compensation purposes or whether any treatment provided was 
below the standard of care.  See Guerrieri v. Brown, 4 Vet. 
App. 467, 470-71 (1993) (the credibility and weight to be 
attached to such opinions are within the province of the 
Board as adjudicators); see also Gabrielson v. Brown, 7 Vet. 
App. 36, 40 (1994); Sklar v. Brown, 5 Vet. App. 140 (1993) 
(The probative value of a medical opinion is generally based 
on the scope of the examination or review, as well as the 
relative merits of the expert's qualifications and analytical 
findings).

In light of the above, the Board finds that the veteran's 
claim is supported solely by her own written statements on 
appeal.  Unfortunately, as a lay person, she is not competent 
to provide evidence regarding the causation of a particular 
disability.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Only a medical professional can provide evidence of a 
diagnosis or etiology of a disease or disorder.  Therefore, 
the Board finds the veteran's statements as to the etiology 
of her objectively demonstrated residual nerve damage, 
decreased sensation, decreased range of motion, and 
subjectively tender scar to be unpersuasive.

The Board observes that even if the competent medical 
evidence demonstrated that the veteran's residual nerve 
damage, decreased sensation, decreased range of motion, or 
subjectively tender scar, are the proximate result of VA 
treatment or surgery, the veteran still would not be entitled 
to compensation under the provisions of 38 U.S.C.A. § 1151.  
In this regard, there is a competent medical opinion of 
record that the care rendered was not careless, negligent, 
etc., and there is no competent evidence to the contrary.  
There is also competent evidence that the veteran consented 
to the care given and that all of the above residuals are 
"reasonably foreseeable."  The August 2000 operative report 
narrative notes that the risks and benefits of the procedure 
were explained to the patient in detail prior to the surgery 
including, "the risk of pain,...injury to nerve, vessels or 
surrounding structure, lack of return of function of her 
fingers,...unsatisfactory result, a need for a rigorous 
physical therapy regime postoperatively,...and paralysis."  
See also VA Form 10-0114J (Consent for Procedure and/or 
Anesthesia) signed July 19, 2000.

Under the above circumstances, the Board concludes that the 
record is devoid of any competent clinical evidence 
reflecting a relationship between the care rendered by VA, 
including the August 2000 surgery and the length of time the 
veteran's left hand spent in a splint prior to surgery, and 
any of her current residuals.  There is also an absence of 
competent evidence that any VA treatment or surgery was 
careless, negligent, lacking in proper skill, demonstrative 
of an error in judgment, below the proper standard of care, 
or resulted in an event not reasonably foreseeable.  As such, 
entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 is not warranted and the veteran's claim 
must be denied.


ORDER

The veteran's request to reopen her previously disallowed 
claim of entitlement to service connection for an acquired 
psychiatric disorder, including PTSD, as due to sexual trauma 
is granted.

Entitlement to service connection for an anxiety disorder, 
NOS, and a panic disorder as due to sexual trauma is granted.

Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for residuals of a left hand surgery is 
denied.


____________________________________________
MILO H. HAWLEY 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


